Burglary is the offense; penalty assessed at confinement in the penitentiary for a period of two years.
The motion for new trial was overruled and notice of appeal given on September 30, 1930. The statement of facts was filed on the 19th day of January, 1931, which seems to have been twenty-one days more than ninety days after notice of appeal was entered. The statute (article 760, C. C. P., 1925) demanding that a statement of facts, to warrant consideration, must be filed within ninety days after notice of appeal, precludes the consideration of the so-called statement of facts in the present record. *Page 73 
The indictment seems regular. There are no bills of exception, and no matters arising upon the face of the record showing any fundamental error.
Perceiving no error in the record, the judgment is affirmed.
Affirmed.